DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 1/21/2022 which amended claims 21, 23-25, 27, 28, and 36-38 and cancelled claim 26. Claims 21-25 and 27-40 are currently pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 27-29, 33, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (US PGPub 2007/0058164, Shibata hereinafter) in view of Krishnan et al. (US PGPub 2017/0356800, Krishnan hereinafter). 
Regarding claim 21, Shibata discloses a radiation system comprising:
a radiation source (Figs. 1, 2, 4, paras. [0031], [0068], [0087], light source 20); and

wherein the radiation source is configured to provide a radiation beam with wavelengths that extend from ultraviolet to visible (Figs. 2 and 4, paras. [0031], [0068], [0087], the light source 20 emits a wide wavelength band of illumination, including ultraviolet and visible radiation); 
wherein the radiation conditioning apparatus is configured to separate by wavelength the radiation beam into at least two beam portions and is further configured to condition the at least two beam portions differently before being received by at least two different measurement systems (Fig. 4, paras. [0037], [0087], [0088]-[0090], the illumination optical system includes a dichroic mirror 180, which transmits the visible beam and reflects the light having a range between ultraviolet and visible. The illumination optical system further includes objective lenses 72 and 73 for providing aberration correction for the respective wavelength bands. The wavelengths reflected by the wafer 1 are directed to focus detection systems 93, 93b and to image sensors 100a, 100b, which are used to determine defect candidates), and
wherein the different conditioning of the at least two beam portions based on a characteristic other than wavelength and is performed before interaction with a target (Fig. 4, paras. [0057], [0075], [0087], [0088], [0090], objective lenses 72 and 73 provide separate aberration correction for the wavelength bands of the illumination to illuminate wafer 1). However, Shibata does not appear to explicitly describe wherein the radiation 
Krishnan discloses the wavelengths extend from ultraviolet to infrared (Fig. 1, paras. [0033]-[0034], [0056], illumination source 110 emits illumination light in the ultraviolet, visible, and infrared spectra). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the wavelengths extend from ultraviolet to infrared as taught by Krishnan for the wavelengths provided by the radiation source in the radiation system as taught by Shibata since including the wavelengths extend from ultraviolet to infrared is commonly used to provide illumination light with a broad range of wavelengths for simultaneous measurements enabling high throughput measurements and improved precision and accuracy (Krishnan, paras. [0005], [0009]-[0010], [0014], [0031]). 
Regarding claim 22, Shibata as modified by Krishnan discloses wherein the radiation conditioning apparatus is configured to condition a first beam portion to provide conditioned radiation for use by a first type of measurement system and to condition a second beam portion to provide conditioned radiation for use by a second type of measurement system (Shibata, Fig. 4, paras. [0037], [0087], [0088]-[0090], the wavelengths reflected by the wafer 1 are directed to focus detection systems 93, 93b and to image sensors 100a, 100b, which are used to determine defect candidates. Focus detection system 93 and image sensor 100a measures visible light, and focus detection system 93A and image sensor 100b measures light having a range of UV-visible wavelength).
Regarding claim 27, Shibata does not appear to explicitly describe wherein the radiation conditioning apparatus is configured to provide three or more of the at least two beam portions with different wavelengths. 
Krishnan discloses wherein the radiation conditioning apparatus is configured to provide three or more of the at least two beam portions with different wavelengths (Figs. 1, 4-9, paras. [0014], [0044], [0046]-[0047], [0055]-[0057], [0063], [0066]-[0072], [0074], [0082], the dispersion device 150-153 disperses the light according to wavelength, and as shown in Figs. 4-9, three or more beam portions with different wavelengths are produced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the radiation conditioning apparatus is configured to provide three or more of the at least two beam portions with different wavelengths as taught by Krishnan in the radiation system as taught by Shibata since including wherein the radiation conditioning apparatus is configured to provide three or more of the at least two beam portions with different wavelengths is commonly used to allow performance of simultaneous measurements to improve measurement throughput and accuracy (Krishnan, paras. [0010], [0014], [0044], [0071]). 
Regarding claim 28, Shibata as modified by Krishnan discloses wherein the radiation conditioning apparatus comprises at least one dichroic mirror for wavelength separation (Shibata, Fig. 4, paras. [0087]-[0088], [0090], dichroic mirror 180 transmits a visible beam and reflects light having a range between ultraviolet and visible light). 
Regarding claim 29, Shibata as modified by Krishnan discloses wherein the radiation conditioning apparatus comprises a beam separating apparatus which is configured to intersect with part of the radiation beam or part of a radiation beam portion, such that that part is reflected by the beam separating apparatus but a remaining part of the radiation beam or radiation beam portion is not (Shibata, Fig. 4, paras. [0087]-[0088], [0090], dichroic mirror 180 transmits a visible beam and reflects light having a range between ultraviolet and visible light). 
Regarding claim 33, Shibata as modified by Krishnan discloses wherein the radiation conditioning system further comprises a plurality of waveplates configured to allow polarization of the at least two beam portions to be rotated (Shibata, Fig. 4, paras. [0032], [0068], [0087], the illumination optical system includes half waveplate 35 and quarter waveplate 40, which rotate the polarization of the illumination). 
Regarding claim 35, Shibata as modified by Krishnan discloses wherein the second type of measurement system comprises an alignment system, a position measurement system, a metrology system, or a reticle inspection system (Shibata, Fig 4, paras. [0034], [0035], [0037], [0087], [0088]-[0090], the wavelengths reflected by the wafer 1 are directed to focus detection systems 93, 93b and to image sensors 100a, 100b, which are used to determine defect candidates).
Regarding claim 36, Shibata discloses a lithographic apparatus comprising:
a first type of measurement system (Fig 4, paras. [0034], [0035], [0037], [0087], [0088]-[0090], focus detection systems 93, 93b or image sensors 100a, 100b, which are used to determine defect candidates); and
a second type of measurement system (Fig 4, paras. [0034], [0035], [0037], [0087], [0088]-[0090], the other of focus detection systems 93, 93b or image sensors 100a, 100b),
a radiation system (Figs. 1, 2, 4) comprising:
a radiation source (Figs. 1, 2, 4, paras. [0031], [0068], [0087], light source 20); and
a radiation conditioning apparatus (Fig. 4, paras. [0057], [0087], [0088], the illumination optical system includes elements in the path of light source 20 to illuminate the wafer 1, including dichroic mirror 180 and objective lenses 72, 73),
wherein the radiation source is configured to provide a radiation beam with wavelengths which extend from ultraviolet to visible (Figs. 2 and 4, paras. [0031], [0068], [0087], the light source 20 emits a wide wavelength band of illumination, including ultraviolet and visible radiation), and
wherein the radiation conditioning apparatus is configured to:
separate the radiation by wavelength into a first beam and a second beam portion (Fig. 4, paras. [0037], [0087], [0088]-[0090], the illumination optical system includes a dichroic mirror 180, which transmits the visible beam and reflects the light having a range between ultraviolet and visible);
condition the first beam portion to provide conditioned radiation, which is provided to the first type of measurement system (Fig. 4, paras. [0037], [0087], [0088]-[0090], objective lens 72 provides aberration correction for the UV-visible light beam reflected by dichroic mirror 180, and visible light objective lens 73 provides aberration correction for visible light transmitted by dichroic mirror 180. The wavelengths reflected by the wafer 1 are directed to focus detection systems 93, 93b and to image sensors 100a, 100b, which are used to determine defect candidates. Focus detection system 93 and image sensor 100a measures visible light, and focus detection system 93A and image sensor 100b measures light having a range of UV-visible wavelength); and
condition the second beam portion to provide conditioned radiation, which is provided to the second type of measurement system (Fig. 4, paras. [0037], [0087], [0088]-[0090], objective lens 72 provides aberration correction for the UV-visible light beam reflected by dichroic mirror 180, and visible light objective lens 73 provides aberration correction for visible light transmitted by dichroic mirror 180. The wavelengths reflected by the wafer 1 are directed to focus detection systems 93, 93b and to image sensors 100a, 100b, which are used to determine defect candidates. Focus detection system 93 and image sensor 100a measures visible light, and focus detection system 93A and image sensor 100b measures light having a range of UV-visible wavelength), and
wherein the first beam portion and the second beam portion are conditioned differently based on a characteristic other than wavelength and the conditioning is performed before interaction with a target (Fig. 4, paras. [0057], [0075], [0087], [0088], [0090], objective lenses 72 and 73 provide separate aberration correction for the wavelength bands of the illumination to illuminate wafer 1). However, Shibata does not appear to explicitly describe wherein the radiation source provides the radiation beam with wavelengths that extend from ultraviolet to infrared. 
Krishnan discloses the wavelengths extend from ultraviolet to infrared (Fig. 1, paras. [0033]-[0034], [0056], illumination source 110 emits illumination light in the ultraviolet, visible, and infrared spectra). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the wavelengths extend from ultraviolet to infrared as taught by Krishnan for the wavelengths provided by the radiation source in the radiation system as taught by Shibata since including the wavelengths extend from ultraviolet to infrared is commonly used to provide illumination light with a broad range of wavelengths for simultaneous measurements enabling high throughput measurements and improved precision and accuracy (Krishnan, paras. [0005], [0009]-[0010], [0014], [0031]). 
Regarding claim 37, Shibata discloses a lithographic tool comprising:
a first type of measurement system (Fig 4, paras. [0034], [0035], [0037], [0087], [0088]-[0090], focus detection systems 93, 93b or image sensors 100a, 100b, which are used to determine defect candidates); and
a second type of measurement system (Fig 4, paras. [0034], [0035], [0037], [0087], [0088]-[0090], the other of focus detection systems 93, 93b or image sensors 100a, 100b),
a radiation system (Figs. 1, 2, 4) comprising:
a radiation source (Figs. 1, 2, 4, paras. [0031], [0068], [0087], light source 20); and
a radiation conditioning apparatus (Fig. 4, paras. [0057], [0087], [0088], the illumination optical system includes elements in the path of light source 20 to illuminate the wafer 1, including dichroic mirror 180 and objective lenses 72, 73),
wherein the radiation source is configured to provide a radiation beam with wavelengths which extend from ultraviolet to visible (Figs. 2 and 4, paras. [0031], [0068], [0087], the light source 20 emits a wide wavelength band of illumination, including ultraviolet and visible radiation), and
wherein the radiation conditioning apparatus is configured to:
separate the radiation by wavelength into a first beam and a second beam portion (Fig. 4, paras. [0037], [0087], [0088]-[0090], the illumination optical system includes a dichroic mirror 180, which transmits the visible beam and reflects the light having a range between ultraviolet and visible);
condition the first beam portion to provide conditioned radiation, which is provided to the first type of measurement system (Fig. 4, paras. [0037], [0087], [0088]-[0090], objective lens 72 provides aberration correction for the UV-visible light beam reflected by dichroic mirror 180, and visible light objective lens 73 provides aberration correction for visible light transmitted by dichroic mirror 180. The wavelengths reflected by the wafer 1 are directed to focus detection systems 93, 93b and to image sensors 100a, 100b, which are used to determine defect candidates. Focus detection system 93 and image sensor 100a measures visible light, and focus detection system 93A and image sensor 100b measures light having a range of UV-visible wavelength); and
condition the second beam portion to provide conditioned radiation, which is provided to the second type of measurement system (Fig. 4, paras. [0037], [0087], [0088]-[0090], objective lens 72 provides aberration correction for the UV-visible light beam reflected by dichroic mirror 180, and visible light objective lens 73 provides aberration correction for visible light transmitted by dichroic mirror 180. The wavelengths reflected by the wafer 1 are directed to focus detection systems 93, 93b and to image sensors 100a, 100b, which are used to determine defect candidates. Focus detection system 93 and image sensor 100a measures visible light, and focus detection system 93A and image sensor 100b measures light having a range of UV-visible wavelength), and
wherein the first beam portion and the second beam portion are conditioned differently based on a characteristic other than wavelength and the conditioning is performed before interaction with a target (Fig. 4, paras. [0057], [0075], [0087], [0088], [0090], objective lenses 72 and 73 provide separate aberration correction for the wavelength bands of the illumination to illuminate wafer 1). However, Shibata does not appear to explicitly describe wherein the radiation source provides the radiation beam with wavelengths that extend from ultraviolet to infrared. 
Krishnan discloses the wavelengths extend from ultraviolet to infrared (Fig. 1, paras. [0033]-[0034], [0056], illumination source 110 emits illumination light in the ultraviolet, visible, and infrared spectra). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the wavelengths extend from ultraviolet to infrared as taught by Krishnan for the wavelengths provided by the radiation source in the radiation system as taught by Shibata since including the wavelengths extend from ultraviolet to infrared is commonly used to provide illumination light with a broad range of wavelengths for simultaneous measurements enabling high throughput measurements and improved precision and accuracy (Krishnan, paras. [0005], [0009]-[0010], [0014], [0031]). 
Regarding claim 38, Shibata discloses a method comprising:
providing a radiation beam with wavelengths that extend from ultraviolet to visible (Figs. 2 and 4, paras. [0031], [0068], [0087], the light source 20 emits a wide wavelength band of illumination, including ultraviolet and visible radiation);
separating the radiation beam by wavelength into at least two beam portions (Fig. 4, paras. [0037], [0087], [0088]-[0090], the illumination optical system includes a dichroic mirror 180, which transmits the visible beam and reflects the light having a range between ultraviolet and visible); and
conditioning the at least two beam portions differently based on a characteristic other than wavelength and the conditioning is performed before interaction with a target (Fig. 4, paras. [0057], [0075], [0087], [0088], [0090], objective lenses 72 and 73 provide separate aberration correction for the wavelength bands of the illumination to illuminate wafer 1). Shibata does not appear to explicitly describe the wavelengths extend from ultraviolet to infrared.
Krishnan discloses providing a radiation beam with wavelengths that extend from ultraviolet to infrared (Fig. 1, paras. [0033]-[0034], [0056], illumination source 110 emits illumination light in the ultraviolet, visible, and infrared spectra).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included providing a radiation beam with wavelengths that extend from ultraviolet to infrared as taught by Krishnan as the provided wavelengths in the method as taught by Shibata since including providing a radiation beam with wavelengths that extend from ultraviolet to infrared is commonly used to provide illumination light with a broad range of wavelengths for simultaneous measurements enabling high throughput measurements and improved precision and accuracy (Krishnan, paras. [0005], [0009]-[0010], [0014], [0031]).
Regarding claim 39, Shibata as modified by Krishnan discloses wherein a first beam portion is conditioned for use by a first type of measurement system, and a second beam portion is conditioned for use by a second type of measurement system (Shibata, Fig. 4, paras. [0037], [0087], [0088]-[0090], the wavelengths reflected by the wafer 1 are directed to focus detection systems 93, 93b and to image sensors 100a, 100b, which are used to determine defect candidates. Focus detection system 93 and image sensor 100a measures visible light, and focus detection system 93A and image sensor 100b measures light having a range of UV-visible wavelength).
Regarding claim 40, Shibata as modified by Krishnan discloses wherein conditioning of a beam portion comprises at least one of removing or reducing coherence, increasing etendue, reducing non-uniformity, or wavelength-dependent selection (Shibata, Fig. 4, paras. [0057], [0075], [0087]-[0088], [0090], dichroic mirror 180 transmits a visible beam and reflects light having a range between ultraviolet and visible light, and objective lenses 72 and 73 provide separate aberration correction for the wavelength bands of the illumination to illuminate wafer 1).

Claims 23, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata as modified by Krishnan as applied to claim 21 above, and further in view of Visser et al. (US PGPub 2009/0091734, Visser hereinafter).
Regarding claim 23, Shibata as modified by Krishnan does not appear to explicitly describe wherein the radiation conditioning comprises a coherence adjustment to remove or reduce coherence from one or more of the beam portions.
Visser discloses wherein the radiation conditioning apparatus comprises a coherence adjustment to remove or reduce coherence from one or more of the beam portions (Figs. 5-11, paras. [0073]-[0081], [0084]-[0085], [0087]-[0088]-[0090], [0093]-[0094], transmissive rods 102 in the illuminator IL remove coherence from the illumination. The coherence removing apparatus could also include a beam splitter 201 and wedged partially reflecting plates 202). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the radiation conditioning apparatus comprises a coherence adjustment to remove or reduce coherence from one or more of the beam portions as taught by Visser in the radiation conditioning apparatus in the radiation system as taught by Shibata as modified by Krishnan since including wherein the radiation conditioning apparatus comprises a coherence adjustment to remove or reduce coherence from one or more of the beam portions is commonly used to condition the illumination beam as desired to mitigate interference issues originating from coherent beams (Visser, paras. [0008]-[0011], [0081]).
Regarding claim 25, Shibata as modified by Krishnan does not appear to explicitly describe wherein the radiation conditioning comprises reducing non-uniformity of one or more of the beam portions.
Visser discloses wherein the radiation conditioning comprises reducing non-uniformity of one or more of the beam portions (Figs. 5-11, paras. [0073]-[0074], [0076]-[0077], [0081], [0093]-[0100], illuminator IL includes homogenizer 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the radiation conditioning comprises reducing non-uniformity of one or more of the beam portions as taught by Visser in the radiation conditioning apparatus in the radiation system as taught by Shibata as modified by Krishnan since including wherein the radiation conditioning comprises reducing non-uniformity of one or more of the beam portions is commonly used to provide improved control of the beam conditions to remove non-uniformity (Visser, paras. [0008]-[0011], [0098]). 
Regarding claim 31, Shibata as modified by Krishnan does not appear to explicitly describe wherein the radiation conditioning apparatus comprises a polarizing beam splitter which is configured to reflect part of the radiation beam or a radiation beam portion having a first polarization, and is configured to transmit part of the radiation beam or a radiation beam portion having a second polarization.
Visser discloses wherein the radiation conditioning apparatus comprises a polarizing beam splitter which is configured to reflect part of the radiation beam or a radiation beam portion having a first polarization, and is configured to transmit part of the radiation beam or a radiation beam portion having a second polarization (Fig. 6, para. [0085], polarizing beam splitter 201 reflects one portion of the illumination having a first polarization and transmits a second portion having a second polarization). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the radiation conditioning apparatus comprises a polarizing beam splitter which is configured to reflect part of the radiation beam or a radiation beam portion having a first polarization, and is configured to transmit part of the radiation beam or a radiation beam portion having a second polarization as taught by Visser in the radiation conditioning apparatus in the radiation system as taught by Shibata as modified by Krishnan since including wherein the radiation conditioning apparatus comprises a polarizing beam splitter which is configured to reflect part of the radiation beam or a radiation beam portion having a first polarization, and is configured to transmit part of the radiation beam or a radiation beam portion having a second polarization is commonly used to direct illumination as desired based on polarization and remove coherence from a beam of radiation (Visser, para. [0085]). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata as modified by Krishnan as applied to claim 21 above, and further in view of Bruebach (US PGPub 2005/0078292).
Regarding claim 24, Shibata as modified by Krishnan does not appear to explicitly describe wherein the radiation conditioning comprises increasing etendue of the one or more of the beam portions.
Bruebach discloses wherein the radiation conditioning comprises increasing etendue of the one or more of the beam portions (Fig. 2, para. [0055], optical entrance element 22 of the illuminator IL increases the etendue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the radiation conditioning comprises increasing etendue of the one or more of the beam portions as taught by Bruebach as the radiation conditioning apparatus in the radiation system as taught by Shibata as modified by Krishnan since including wherein the radiation conditioning comprises increasing etendue of the one or more of the beam portions is commonly used to improve light conductance for the illumination system to increase illumination uniformity and thereby improve the measurement signal.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata as modified by Krishnan as applied to claim 21 above, and further in view of Xu (CN 101286010, English translation attached).
Regarding claim 30, Shibata as modified by Krishnan does not appear to explicitly describe wherein the radiation conditioning apparatus comprises a beam separating apparatus which is configured to periodically intersect with and reflect part of the radiation beam or a radiation beam portion.
Xu discloses wherein the radiation conditioning apparatus comprises a beam separating apparatus which is configured to periodically intersect with and reflect part of the radiation beam or a radiation beam portion (Fig. 2, page 10, first full paragraph of the translation, page 11, last partial paragraph-page 12, page 13, operation 102, page 14, paragraph 4, paragraph 11, paragraph 15, rotary mirror 522 is periodically moved into the path to reflect portions of the illumination light toward photoelectric detector 537). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the radiation conditioning apparatus comprises a beam separating apparatus which is configured to periodically intersect with and reflect part of the radiation beam or a radiation beam portion as taught by Xu in the radiation conditioning apparatus of the radiation system as taught by Shibata as modified by Krishnan since including wherein the radiation conditioning apparatus comprises a beam separating apparatus which is configured to periodically intersect with and reflect part of the radiation beam or a radiation beam portion is commonly used to permit global and local position detection in an alignment system having high measurement sensitivity (Xu, abstract). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata as modified by Krishnan as applied to claim 21 above, and further in view of Nomaru et al. (US PGPub 2008/0204748, Nomaru hereinafter). 
Regarding claim 32, Shibata as modified by Krishnan does not appear to explicitly describe wherein the radiation conditioning apparatus comprises an electro-optic element which is configured to separate the radiation beam or a radiation beam portion into the at least two parts.
Nomaru discloses wherein the radiation conditioning apparatus comprises an electro-optic element which is configured to separate the radiation beam or a radiation beam portion into the at least two parts (Fig. 3, para. [0047]-[0048], [0052]-[0053], acousto-optical device 621 produces diffracted light from a white light source and adjusts the angle of deflection of the diffracted light according to the frequency applied). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the radiation conditioning apparatus comprises an electro-optic element which is configured to separate the radiation beam or a radiation beam portion into the at least two parts as taught by Nomaru as the radiation conditioning apparatus in the radiation system as taught by Shibata as modified by Krishnan since including wherein the radiation conditioning apparatus comprises an electro-optic element which is configured to separate the radiation beam or a radiation beam portion into the at least two parts is commonly used to provide controlled separation of a measuring light beam (Nomaru, paras. [0047]-[0059]) to improve measurement accuracy. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata as modified by Krishnan as applied to claim 22 above, and further in view of Bouchoms (WO2017/012782).  
Regarding claim 34, Shibata as modified by Krishnan does not appear to explicitly describe wherein the first type of measurement system comprises a topography measurement system or a fuel droplet metrology system.
Bouchoms discloses a first type of measurement system comprises a topography measurement system (Figs. 1A and 8, paras. [0035], [0048], [0050], [0051], [0083] the lithography apparatus includes an alignment system AS and a topography system TMS, and the topography measurement system TMS determines the height of a substrate on the substrate table). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a first type of measurement system comprises a topography measurement system as taught by Bouchoms as the first type of measurement system in the radiation system as taught by Shibata as modified by Krishnan since including wherein the first type of measurement system comprises a topography measurement system is commonly used to permit performance of multiple metrology steps prior to exposure of the substrate to improve exposure accuracy (Bouchoms, paras. [0005]-[0008], [0017], [0023]-[0025], [0051], [0083], [0119], [0124]).

Response to Arguments
Applicant’s arguments with respect to claims 21-25 and 27-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882